FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RUSSELL ALLEN NORDYKE; ANN             
SALLIE NORDYKE, dba TS Trade
Shows; JESS B. GUY; DUANE DARR;
WILLIAM J. JONES; DARYL N.
DAVID; TASIANA WESTYSCHYN; JEAN
LEE; TODD BALTES; DENNIS BLAIR,
R.L. ADAMS; ROGER BAKER; MIKE               No. 07-15763
FOURNIER; VIRGIL MCVICKER,
              Plaintiffs-Appellants,         D.C. No.
                                           CV-99-04389-MJJ
                v.                            OPINION
MARY V. KING; GAIL STEELE;
WILMA CHAN; KEITH CARSON;
SCOTT HAGGERTY; COUNTY OF
ALAMEDA; COUNTY OF ALAMEDA
BOARD OF SUPERVISORS,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
          for the Northern District of California
         Martin J. Jenkins, District Judge, Presiding

                   Argued and Submitted
        January 15, 2009—San Francisco, California

                    Filed April 20, 2009

  Before: Arthur L. Alarcón, Diarmuid F. O’Scannlain, and
             Ronald M. Gould, Circuit Judges.

              Opinion by Judge O’Scannlain;
               Concurrence by Judge Gould


                            4465
                        NORDYKE v. KING                     4469




                          COUNSEL

Donald E. Kilmer, Jr., Law Offices of Donald Kilmer, San
Jose, California, argued the cause for the plaintiffs-appellants
and filed the briefs. Don B. Kates, Esq., Battleground, Wash-
ington, was also on the supplemental briefs.

Richard E. Winnie, County Counsel, Alameda County, Cali-
fornia, argued the cause for the defendants-appellees and was
on the briefs. T. Peter Pierce, Richards, Watson & Gershon,
Los Angeles, California, filed the brief; Sayre Weaver, Rich-
ards Watson & Gershon, Los Angeles, California, was also on
the brief.

C.D. Michel, Trutanich-Michel, LLP, Long Beach, California,
filed a brief on behalf of amici curiae the National Rifle Asso-
ciation of America, Inc., and the California Rifle & Pistol
Association. Stephen P. Halbrook, Law Offices of Stephen P.
Halbrook, Fairfax, Virginia, was also on the brief.

Tracy Duell-Cazes, Law Offices of Tracy Duell-Cazes, San
Jose, California, filed a brief on behalf of amici curiae Profes-
sors of Law.
4470                    NORDYKE v. KING
Vanessa A. Zecher, Law Offices of Vanessa A. Zecher, San
Jose, California, filed a brief on behalf of amici curiae Profes-
sors of Law, History, Political Science, or Philosophy.

Alan Gura, Gura & Possessky, PLLC, Alexandria, Virginia,
filed a brief on behalf of amicus curiae Second Amendment
Foundation, Inc.

Jordan Eth, Morrison & Foerster LLP, San Francisco, Califor-
nia, filed a brief on behalf of Amici Curiae the Legal Commu-
nity Against Violence, City of Oakland, City and County of
San Francisco, Brady Center to Prevent Gun Violence, Cali-
fornia Peace Officers’ Association, California Police Chiefs
Association, California State Sherrifs’ Association, Coalition
to Stop Gun Violence, Violence Policy Center, and Youth
Alive!. Jacqueline Bos and Angela E. Kleine, Morrison &
Foerster LLP, San Francisco, California, were also on the
brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

  We must decide whether the Second Amendment prohibits
a local government from regulating gun possession on its
property.

                                I

                               A

   Russell and Sallie Nordyke operate a business that pro-
motes gun shows throughout California. A typical gun show
involves the display and sale of thousands of firearms, gener-
ally ranging from pistols to rifles. Since 1991, they have pub-
licized numerous shows across the state, including at the
                           NORDYKE v. KING                          4471
public fairgrounds in Alameda County. Before the County
passed the law at issue in this appeal, the Alameda gun shows
routinely drew about 4,000 people. The parties agree that
nothing violent or illegal happened at those events.

   In the summer of 1999, the County Board of Supervisors,
a legislative body, passed Ordinance No. 0-2000-22 (“the
Ordinance”), codified at Alameda County General Ordinance
Code (“Alameda Code”) section 9.12.120. The Ordinance
makes it a misdemeanor to bring onto or to possess a firearm
or ammunition on County property. Alameda Code
§ 9.12.120(b). It does not mention gun shows.

   According to the County, the Board passed the Ordinance
in response to a shooting that occurred the previous summer
at the fairgrounds during the annual County Fair.1 The Ordi-
nance begins with findings that “gunshot fatalities are of epi-
demic proportions in Alameda County.” Id. § 9.12.120(a). At
a press conference, the author of the Ordinance, Supervisor
Mary King, cited a “rash of gun-related violence” in the same
year as the fairground shooting. She was referring to a series
of school shootings that attracted national attention in the late
1990s, the most notorious of which occurred at Columbine
High School in Littleton, Colorado.2

   But the Nordykes insist that something more sinister was
afoot. They point to some of King’s other statements as evi-
dence that she actually intended to drive the gun shows out of
Alameda County. Shortly before proposing the Ordinance,
King sent a memorandum to the County Counsel asking him
to research “the most appropriate way” she might “prohibit
  1
     Police ultimately apprehended the shooter, who had nothing to do with
the Nordykes or their gun shows.
   2
     See, e.g., Pew Research Center for the People & the Press, Columbine
Shooting Biggest News Draw of 1999, http://people-press.org/report/48/
columbine-shooting-biggest-news-draw-of-1999 (last visited April 4,
2009).
4472                   NORDYKE v. KING
the gun shows” on County property. King declared she had
“been trying to get rid of gun shows on Country property” for
“about three years,” but she had “gotten the run around from
spineless people hiding behind the constitution, and been
attacked by aggressive gun toting mobs on right wing talk
radio.” At her press conference, King also said that the
County should not “provide a place for people to display guns
for worship as deities for the collectors who treat them as
icons of patriotism.” Without expressing any opinion about
King’s remarks, the Board of Supervisors adopted the Ordi-
nance.

   County officials then exchanged several letters with the
Nordykes. The General Manager of the fairgrounds asked the
Nordykes to submit a written plan to explain how their next
gun show would comply with the Ordinance. As the County
Counsel had told the General Manager, the Ordinance did not
expressly prohibit gun shows or the sale of firearms. The Nor-
dykes insisted then and maintain now that they cannot hold a
gun show without guns; perhaps because they thought it
futile, they never submitted a plan.

   During the same period, representatives of the Scottish Cal-
edonian Games (“the Scottish Games”) inquired about the
effect of the new law on the activities they traditionally held
on the fairgrounds. Those activities include reenactments,
using period firearms loaded with blank ammunition, of his-
toric battles. After the inquiries, the County amended the
Ordinance to add several exceptions. Importantly, the Ordi-
nance no longer applies to

    [t]he possession of a firearm by an authorized partic-
    ipant in a motion picture, television, video, dance, or
    theatrical production or event, when the participant
    lawfully uses the firearm as part of that production
    or event, provided that when such firearm is not in
    the actual possession of the authorized participant, it
    is secured to prevent unauthorized use.
                          NORDYKE v. KING                         4473
Alameda Code § 9.12.120(f)(4). This exception allows mem-
bers of the Scottish Games to reenact historic battles if they
secure their weapons, but it is unclear whether the County
created the exception just for them.

   By the time the County had written this exception into the
Ordinance, the Nordykes and several patrons of and exhibi-
tors at the gun shows (collectively, “the Nordykes”) had
already sued the County and its Supervisors under 42 U.S.C.
§ 1983 for various constitutional violations. The amendment
did not mollify them, and their lawsuit has wended through
various procedural twists and turns for nearly a decade.

                                   B

   Two rulings of the district court are now before us, the tan-
gled history of which we summarize.

                                   1

   Initially, the Nordykes argued that the Ordinance violated
their First Amendment right to free speech and was pre-
empted by state law. They sought a temporary restraining
order, which the district court treated as an application for a
preliminary injunction. Nordyke v. King, (Nordyke III), 319
F.3d 1185, 1188 (9th Cir. 2003). After the district court
denied the injunction, we accepted the case for an interlocu-
tory appeal. Rather than reach the merits of the case, we certi-
fied to the California Supreme Court the question whether
state laws regulating gun shows and the possession of fire-
arms preempted the Ordinance. See Nordyke v. King (Nordyke
I), 229 F.3d 1266 (9th Cir. 2000). The California Supreme
Court answered that the Ordinance was not preempted. See
Nordyke v. King (Nordyke II), 44 P.3d 133, 138 (Cal. 2002).

   We proceeded to address the Nordykes’ challenges under
the First and Second Amendments.3 Construing the First
  3
   Due to developments in the law while the certified question was pend-
ing in the California Supreme Court, the Nordykes filed and we granted
4474                    NORDYKE v. KING
Amendment challenge as a facial one, we rejected their argu-
ment that the statute burdened the expressive conduct of gun
possession. Nordyke III, 319 F.3d at 1190. Our opinion noted
that its rejection of the facial attack did not “foreclose a future
as applied challenge to the Ordinance.” Id. at 1190 n.3.

   We also concluded that our prior opinion in Hickman v.
Block, 81 F.3d 98 (9th Cir. 1996), precluded the Nordykes’
Second Amendment claim. Nordyke III, 319 F.3d at 1191.
Hickman had held “that individuals lack standing to raise a
Second Amendment challenge to a law regulating firearms”
because the right to keep and bear arms was a collective one.
Id. at 1191-92. We remanded the case for further proceedings.

                                2

   On remand, the Nordykes moved for leave to file a Second
Amended Complaint. They wished to rephrase their First
Amendment challenge, arguing that, as applied to their use of
the fairgrounds, the Ordinance violated their freedom of
expression by making gun shows impossible. In addition, the
Second Amended Complaint contained as-applied versions of
other constitutional challenges, including an equal protection
claim. The district court allowed the Nordykes to add all of
those claims, but denied the motion to add a Second Amend-
ment cause of action. The district court explained that because
Nordyke III’s holding on the collective nature of the right to
keep and bear arms precluded the claim, there was no sense
in relitigating it.

   After two motions to dismiss under Federal Rule of Civil
Procedure 12(b)(6), only the expressive conduct claim under
the First Amendment and the equal protection claim survived.
The County moved for summary judgment on those remain-

a motion to file supplemental briefing on a Second Amendment claim.
Nordyke III, 319 F.3d at 1188.
                       NORDYKE v. KING                     4475
ing claims, which the district court granted. The Nordykes
timely appealed.

                               3

   In their opening brief on appeal, the Nordykes explicitly
noted a pending petition for certiorari in the Supreme Court
in the case of District of Columbia v. Heller, 128 S. Ct. 2783
(2008), and explained that, should the Court grant the petition,
they would request a stay and file supplemental briefs. The
Court, of course, did grant the petition for certiorari. Though
we initially denied the request for a stay, the decision in
Heller came down shortly thereafter, which prompted us to
allow the parties to file supplemental briefs. Thus, the Nor-
dykes appeal not only the district court’s grant of the Coun-
ty’s motion for summary judgment, but also the district
court’s denial of their motion for leave to amend their com-
plaint to add a cause of action pursuant to the Second Amend-
ment.

                               II

   [1] We begin with the Nordykes’ attempt to revive their
Second Amendment claim. The district court rested its denial
of leave to amend the complaint on our precedent that an indi-
vidual lacks standing to bring a Second Amendment challenge
because the right it protects is a collective, not an individual
one. See Hickman, 81 F.3d at 102-03; see also Nordyke III,
319 F.3d at 1191. The Nordykes now argue that the Supreme
Court’s decision in Heller abrogates our case law and com-
pels the district court to grant their motion for leave to amend
their complaint.

   [2] To reach this argument on the merits, we must first
decide whether Heller abrogated Hickman. It did. Hickman
rested on our conclusion that the Second Amendment protects
only a collective right; Heller squarely overruled such conclu-
sion. See Heller, 128 S. Ct. at 2799 (“There seems to us no
4476                        NORDYKE v. KING
doubt, on the basis of both text and history, that the Second
Amendment conferred an individual right to keep and bear
arms.”). Thus the basis for Hickman’s holding has evaporated,
and the opinion is clearly irreconcilable with Heller. In such
circumstances, we consider our prior decision abrogated by
higher authority.4 See Miller v. Gammie, 335 F.3d 889, 899-
900 (9th Cir. 2003) (en banc).

   [3] The second obstacle facing the Nordykes is incorpora-
tion. That is, we must decide whether the Second Amendment
applies to the states through the Fourteenth, a question that
Heller explicitly left open. See 128 S. Ct. at 2813 n.23.
Finally, even if the Fourteenth Amendment does incorporate
the Second against the states, we must determine whether it
actually invalidates the Ordinance.

                                    A

   There are three doctrinal ways the Second Amendment
might apply to the states: (1) direct application, (2) incorpora-
tion by the Privileges or Immunities Clause of the Fourteenth
Amendment, or (3) incorporation by the Due Process Clause
of the same Amendment.

                                     1

   [4] Supreme Court precedent forecloses the first option.
The Bill of Rights directly applies only to the federal govern-
ment. Barron v. Mayor of Balt., 32 U.S. (7 Pet.) 243, 247-51
(1833). “Although the Supreme Court has incorporated many
clauses of the Bill of Rights into the Due Process Clause of
the Fourteenth Amendment, the Supreme Court has never
explicitly overruled Barron.” Nordyke III, 319 F.3d at 1193
n.3 (Gould, J., specially concurring). Therefore, the Second
Amendment does not directly apply to the states. See United
  4
   Indeed, the County does not dispute this point in its supplemental brief-
ing.
                            NORDYKE v. KING                            4477
States v. Cruikshank, 92 U.S. 542, 553 (1875) (citing Barron
as a basis for the conclusion that “[t]he second amendment
. . . means no more than that [the right to keep and bear arms]
shall not be infringed by Congress”); see also Presser v. Illi-
nois, 116 U.S. 252, 265 (1886) (concluding that the Second
Amendment “is a limitation only upon the power of Congress
and the National government, and not upon that of the State”).

                                     2

   [5] We are similarly barred from considering incorporation
through the Privileges or Immunities Clause. The Clause pro-
vides that “[n]o State shall make or enforce any law which
shall abridge the privileges or immunities of citizens of the
United States.” U.S. Const. amend. XIV, § 1. Under the
Slaughter-House Cases, 83 U.S. (16 Wall.) 36 (1873), this
language protects only those rights that derive from United
States citizenship, but not those general civil rights indepen-
dent of the Republic’s existence, see id. at 74-75.5 The former
  5
    We are aware that judges and academics have criticized Slaughter-
House’s reading of the Privileges or Immunities Clause. See, e.g., Saenz
v. Roe, 526 U.S. 489, 527-28 (1999) (Thomas, J., dissenting) (“Because
I believe that the demise of the Privileges or Immunities Clause has con-
tributed in no small part to the current disarray of [the Supreme Court’s]
Fourteenth Amendment jurisprudence, I would be open to reevaluating its
meaning in an appropriate case.”); id. at 522 n.1 (collecting academic
sources); Michael Anthony Lawrence, Second Amendment Incorporation
Through the Fourteenth Amendment Privileges or Immunities and Due
Process Clauses, 72 Mo. L. Rev. 1, 12-35 (2007); see also Akhil Reed
Amar, The Bill of Rights 163-230 (1998) (arguing that the Privileges or
Immunities Clause applies against the states all “personal privileges” of
individual citizens, whether enumerated in the Bill of Rights or not, but
not the rights of the states or the general public). Nevertheless, Slaughter-
House remains good law. We note, however, that the substantive due pro-
cess doctrine, which we discuss infra pp. 4481-83, appears to arrive at a
result similar to that urged by the dissenters from the Supreme Court’s
opinion in Slaughter-House. Compare Washington v. Glucksberg, 521
U.S. 702, 719-721 (1997) (“[T]he Due Process Clause [of the Fourteenth
Amendment] specially protects those fundamental rights and liberties
4478                         NORDYKE v. KING
include only rights the Federal Constitution grants or the
national government enables, but not those preexisting rights
the Bill of Rights merely protects from federal invasion. Id.
at 76-80. The Second Amendment protects a right that pre-
dates the Constitution; therefore, the Constitution did not
grant it. See, e.g., Heller, 128 S. Ct. at 2797 (“[I]t has always
been widely understood that the Second Amendment, like the
First and Fourth Amendments, codified a pre-existing right.”).
It necessarily follows that the Privileges or Immunities Clause
did not protect the right to keep and bear arms because it was
not a right of citizens of the United States. See Cruikshank,
92 U.S. at 553; cf. Presser, 116 U.S. at 266-67 (holding that
the “right to associate with others as a military company” is
not a privilege of citizens of the United States).

                                      3

   [6] The final avenue for incorporation is that by which
other provisions of the Bill of Rights have come to bind the
states: selective incorporation through the Due Process Clause
of the Fourteenth Amendment. See, e.g., Duncan v. Louisi-
ana, 391 U.S. 145 (1968) (right to criminal jury); Malloy v.
Hogan, 378 U.S. 1 (1964) (privilege against compelled self-
incrimination); Gideon v. Wainwright, 372 U.S. 335 (1963)
(right to counsel); Mapp v. Ohio, 367 U.S. 643 (1961) (exclu-
sion of evidence obtained by unreasonable search and sei-
zure); Cantwell v. Connecticut, 310 U.S. 296 (1940)
(Establishment Clause).

                                      a

   The initial hurdle to selective incorporation is our decision
in Fresno Rifle & Pistol Club, Inc. v. Van de Kamp, 965 F.2d

which are, objectively, deeply rooted in this Nation’s history and tradi-
tion . . . .” (internal quotation marks and citation omitted)), with Slaughter-
House, 83 U.S. at 122 (Bradley, J., dissenting) (“In my judgment, it was
the intention of the people of this country in adopting that amendment to
provide National security against violation by the States of the fundamen-
tal rights of the citizen.”).
                          NORDYKE v. KING                         4479
723 (9th Cir. 1992). There, we concluded that the Second
Amendment applies only to the federal government. Id. at
729-31. The Nordykes argue that, although we precluded
direct application of the Second Amendment and incorpora-
tion through the Privileges or Immunities Clause, we did not
address selective incorporation through the Due Process
Clause. We agree.

   Fresno Rifle does not specify which Clause of the Four-
teenth Amendment—the Privileges or Immunities Clause or
the Due Process Clause—we rejected as the instrument of
incorporation. Certainly, plaintiffs “argue[d] that the Four-
teenth Amendment incorporates the Second such that it limits
the actions of states in addition to those of Congress,” and we
rejected such argument. Id. at 729 “Until such time as Cruik-
shank and Presser are overturned,” we stated, “the Second
Amendment limits only federal action, and we affirm the dis-
trict court’s decision ‘that the Second Amendment stays the
hand of the National Government only.’ ” Id. at 731 (citation
omitted). The County argues that this reliance on Cruikshank
and Presser precludes any incorporation.

   But close examination of our opinion in Fresno Rifle
defeats such argument. First, we noted that Cruikshank and
Presser held that “the Second Amendment constrains only the
actions of Congress, not the states,” a proposition that merely
follows from Barron. Id. at 729. Moving from direct applica-
tion of the Bill of Rights to incorporation, we then concluded
that Cruikshank and Presser foreclosed the argument of the
plaintiffs that the Fourteenth Amendment incorporated the
Second. Id.6 As discussed above, Cruikshank and Presser
involved direct application and incorporation through the
Privileges or Immunities Clause, but not incorporation
through the Due Process Clause. This suggests we referred to
  6
   We also rejected the argument that Miller v. Texas, 153 U.S. 535
(1894), limits the holdings of Cruikshank and Presser. See Fresno Rifle,
965 F.2d at 730.
4480                         NORDYKE v. KING
those cases as shorthand to reject the first two theories, but
not the third—selective incorporation through the Due Pro-
cess Clause.

   The litigation history of Fresno Rifle bolsters this impres-
sion. The plaintiffs rested their incorporation argument pri-
marily on historical evidence that the Privileges or Immunities
Clause incorporated the right to keep and bear arms. Brief of
Appellant at 39-43, Fresno Rifle, 965 F.2d 723 (No. 91-
15466). Though they referred to Duncan, a case involving
selective incorporation, they did so in support of a brief, quix-
otic argument that the Fourteenth Amendment “automatically
incorporates every provision of the Bill of Rights.” Fresno
Rifle, 965 F.2d at 730. For this proposition they cited not the
majority opinion, but Justice Black’s concurrence in Duncan,
in which he reiterated his long-held view that the Bill of
Rights applied in its entirety to the states. Brief of Appellant
at 35, Fresno Rifle, 965 F.2d 723 (No-91-15466) (citing Dun-
can, 391 U.S. at 162 (Black, J., concurring)); Fresno Rifle,
965 F.2d at 730 (citing Duncan, 391 U.S. at 162 (Black, J.,
concurring); see also Duncan, 391 U.S. at 166 (Black, J., con-
curring (arguing that the Privileges or Immunities Clause “ex-
press[es] the idea that henceforth the Bill of Rights shall apply
to the States”).7 In rejecting this attempt to revive Justice
Black’s view, which never commanded a majority of the
   7
     Justice Black’s complete view was that “the Fourteenth Amendment,
as a whole, makes the Bill of Rights applicable to the States. This would
certainly include the language of the Privileges [or] Immunities Clause, as
well as the Due Process Clause.” Duncan, 391 U.S. at 166 n.1; see also
Adamson v. California, 332 U.S. 46, 74-75 (1947) (Black, J., dissenting).
But the discussion in Duncan that the plaintiffs in Fresno Rifle cited con-
cerned only the Privileges or Immunities Clause, the same Clause their
briefs focused on. Fresno Rifle probably rejected Justice Black’s more
holistic theory too, but it still left untouched the theory of selective incor-
poration through the Due Process Clause. Cf. Twining v. New Jersey, 211
U.S. 78, 99 (1908) (noting that, even if a right is not incorporated by Privi-
leges or Immunities Clause, what we would now call selective incorpora-
tion by the Due Process Clause “requires separate consideration”),
overruled on other grounds by Malloy, 378 U.S. at 6.
                            NORDYKE v. KING                            4481
Supreme Court, we simply noted that “[t]his theory of total
incorporation . . . has been continually rejected.” Fresno Rifle,
965 F.2d at 730 (internal quotation marks omitted).

   [7] Thus, we did not, in Fresno Rifle, reach the question of
whether the Second Amendment is selectively incorporated
through the Due Process Clause. Perhaps because neither
party raised the predicate arguments, we certainly “did not
engage in the sort of Fourteenth Amendment inquiry required
by [the Supreme Court’s] later cases.” Heller, 128 S. Ct. at
2813 n.23.8 It is upon that Fourteenth Amendment inquiry
which we now embark.

                                     b

   [8] The Fourteenth Amendment bars “any State [from]
depriv[ing] any person of life, liberty, or property, without
due process of law.” U.S. Const. amend. XIV, § 1. Under the
doctrine known as substantive due process, this Clause “guar-
antees more than fair process, and the ‘liberty’ it protects
includes more than the absence of physical restraint.” Wash-
ington v. Glucksberg, 521 U.S. 702, 719 (1997). In this con-
ception, due process encompasses certain “fundamental”
rights. Reno v. Flores, 507 U.S. 292, 301-302 (1993). Selec-
tive incorporation is a species of substantive due process, in
which the rights the Due Process Clause protects include
some of the substantive rights enumerated in the first eight
amendments to the Constitution. See Twining, 211 U.S. at 99
(“[I]t is possible that some of the personal rights safeguarded
by the first eight Amendments against National action may
also be safeguarded against state action, because a denial of
  8
    Other circuits have similarly relied on Presser to reject arguments for
direct application or total incorporation, without addressing selective
incorporation. See, e.g., Maloney v. Cuomo, 554 F.3d 56, 58-59 (2d Cir.
2009) (per curiam) (rejecting direct application); Quilici v. Vill. of Morton
Grove, 695 F.2d 261, 269-70 (7th Cir. 1982) (rejecting direct application
and total incorporation).
4482                    NORDYKE v. KING
them would be a denial of due process of law.”); see also
Glucksberg, 521 U.S. at 720 (speaking of enumerated rights
together with implied fundamental rights in the context of
substantive due process). Both selective incorporation and
substantive due process require us to pose the same question:
is a right so fundamental that the Due Process Clause guaran-
tees it? Substantive due process addresses unenumerated
rights; selective incorporation, by contrast, addresses enumer-
ated rights.

   Under the familiar early formulation of Palko v. Connecti-
cut, only those rights “implicit in the concept of ordered liber-
ty” were incorporated. 302 U.S. 319, 325 (1937), overruled by
Benton v. Maryland, 395 U.S. 784 (1969). The analysis thus
excluded those rights “not of the very essence of a scheme of
ordered liberty,” including only those without which “a fair
and enlightened system of justice would be impossible.” Id.
Palko, in other words, invited an exercise in speculative polit-
ical philosophy, guided by “a study and appreciation of the
meaning, the essential implications, of liberty itself.” Id. at
326.

   The Supreme Court ultimately abandoned this abstract
enterprise in favor of a more concretely historical one. In
Duncan, the Court recognized that it had jettisoned the meta-
physical musings of Palko for an analysis grounded in the
“actual systems bearing virtually every characteristic of the
common-law system that has been developing contemporane-
ously in England and in this country.” 391 U.S. at 149 n.14.
Therefore, incorporation turns on “whether given this kind of
system a particular procedure is fundamental—whether, that
is, a procedure is necessary to an Anglo-American regime of
ordered liberty.” Id. In determining whether the Due Process
Clause incorporated the right to jury trials in criminal cases,
Duncan noted that every American state “uses the jury exten-
sively, and imposes very serious punishments only after a trial
at which the defendant has a right to a jury’s verdict.” Id. The
Court also reviewed the place of the right in pre-Founding
                            NORDYKE v. KING                             4483
English law and in the Founding era itself. See id. at 151-54
(citing the English Declaration and Bill of Rights, Black-
stone’s Commentaries, early state constitutions, and other evi-
dence from the Founding era).

   We are persuaded that the same inquiry, though slightly
rephrased, also applies to individual rights unconnected to
criminal or trial procedures. Just as Duncan defined “funda-
mental rights” as those “necessary to an Anglo-American
regime of ordered liberty,” so the Supreme Court has deter-
mined, outside the context of incorporation, that only those
institutions and rights “deeply rooted in this Nation’s history
and tradition” can be fundamental rights protected by substan-
tive due process. Moore v. City of E. Cleveland, 431 U.S. 494,
503 (1977) (plurality opinion); id. at 503 n.10 (noting the sim-
ilarity between this general substantive due process inquiry
and the incorporation test stated in Duncan); see also Glucks-
berg, 521 U.S. at 721 (“Our Nation’s history, legal traditions,
and practices . . . provide the crucial guideposts for responsi-
ble decisionmaking [in the area of substantive due process]”
(internal quotation marks and citation omitted)). The latter
line of cases informs our analysis here, because incorporation
is logically a part of substantive due process. Indeed, the non-
incorporation cases amount to a model for straightforward
application of Duncan outside the context of criminal proce-
dure.9
   9
     To be sure, individual rights unconnected to criminal procedure have
been incorporated before. See, e.g., Schneider v. New Jersey, 308 U.S.
147, 160 (1939) (noting that the “freedom of speech and of the press” is
incorporated). However, in general, the Court either employed the Palko-
style test, see, e.g., Wolf v. Colorado, 338 U.S. 25, 26-27 (1949) (incorpo-
rating the right against unreasonable searches and seizures), overruled on
other grounds by Mapp, 367 U.S. at 654-55, which it abandoned in Dun-
can, or it simply stated that the right in question was incorporated without
substantive analysis, see, e.g., Schneider, 308 U.S. at 160 n.8 (citing as its
lead case Gitlow v. New York, 268 U.S. 652, 666 (1925), which assumed
without deciding that the Due Process Clause incorporated the freedom of
speech and of the press); see also Louisiana ex rel. Francis v. Resweber,
4484                       NORDYKE v. KING
   [9] To summarize, our task is to determine whether the
right to keep and bear arms ranks as fundamental, meaning
“necessary to an Anglo-American regime of ordered liberty.”
Duncan, 391 U.S. at 149 n.14 (emphasis added). If it does,
then the Fourteenth Amendment incorporates it. This cultur-
ally specific inquiry compels us to determine whether the
right is “deeply rooted in this Nation’s history and tradition.”
Glucksberg, 521 U.S. at 721 (internal quotation marks and
citation omitted). Guided by both Duncan and Glucksberg, we
must canvass the attitudes and historical practices of the
Founding era and the post-Civil War period, for those times
produced the constitutional provisions before us.

                                    c

   [10] The Second Amendment reads: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” U.S. Const. amend. II. The prefatory clause of this
Amendment describes the right it protects. The Supreme
Court has explained that the phrase necessary to the “security
of a free State,” means necessary to the “security of a free poli-
ty.”10 See Heller, 128 S. Ct. at 2800 (internal quotation marks

329 U.S. 459, 463 (1947) (plurality opinion) (incorporating the right
against cruel and unusual punishments). The only other mode of analysis
in the case law is the historical approach the Court explicitly sanctioned
in Duncan. See, e.g., Chi., Burlington & Quincy R.R. Co. v. Chicago, 166
U.S. 226, 235-41 (1897) (incorporating the right to just compensation for
property taken for public use on the basis of principles of the common law
as revealed in cases on the right to property, in Thomas Cooley’s seminal
treatise on constitutional limitations, and in Justice Joseph Story’s Com-
mentaries on the Constitution of the United States).
   10
      Some have argued that the text of the prefatory clause suggests pre-
cisely the opposite: that the right to keep and bear arms was only impor-
tant for protecting the states from federal encroachment. See Parker v.
Dist. of Columbia, 478 F.3d 370, 406 (D.C. Cir. 2007) (Henderson, J., dis-
senting) (“The Amendment was drafted in response to the perceived threat
                           NORDYKE v. KING                           4485
omitted). Thus the text of the Second Amendment already
suggests that the right it protects relates to an institution, the
militia, which is “necessary to an Anglo-American regime of
ordered liberty.” Duncan, 391 U.S. at 149 n.14. The parallel
is striking, particularly because the militia historically com-
prised all able-bodied male citizens. Heller, 128 S. Ct. at
2799.

   This necessary “right of the people” existed before the Sec-
ond Amendment as “one of the fundamental rights of English-
men.” Id. at 2797-98. Heller identified several reasons why
the militia was considered “necessary to the security of a free
state.” First, “it is useful in repelling invasions and suppress-
ing insurrections. Second, it renders large standing armies
unnecessary . . . . Third, when the able-bodied men of a nation
are trained in arms and organized, they are better able to resist
tyranny.” Id. at 2800-01. In addition to these civic purposes,
Heller characterized the right to keep and bear arms as a cor-
ollary to the individual right of self-defense. Id. at 2817
(“[T]he inherent right of self-defense has been central to the
Second Amendment right.”). Thus the right contains both a
political component—it is a means to protect the public from
tyranny—and a personal component—it is a means to protect
the individual from threats to life or limb. Cf. Amar, supra,
at 46-59, 257-66.

to the ‘free[dom]’ of the ‘State[s]’ posed by a national standing army con-
trolled by the federal government.” (alteration in original)); H. Richard
Uviller & William G. Merkel, The Second Amendment in Context: The
Case of the Vanishing Predicate, 76 Chi.-Kent L. Rev. 403, 499 (2000)
(“Most significantly, the Select Committee substituted ‘State’ for ‘coun-
try’ as the referent of the ‘best security’ clause, so that the proposed
amendment now addressed more directly antifederal solicitude for state
security.”). This argument cannot survive the Supreme Court’s admonition
in Heller that “the phrase ‘security of a free state’ and close variations
seem to have been terms of art in 18th-century political discourse, mean-
ing a ‘free country’ or free polity.” Heller, 128 S. Ct. at 2800 (citing
Eugene Volokh, “Necessary to the Security of a Free State,” 83 Notre
Dame L. Rev. 1, 5 (2007)).
4486                        NORDYKE v. KING
   We must trace this right, as thus described, through our his-
tory from the Founding until the enactment of the Fourteenth
Amendment.

                                     i

   We begin with the Founding era. Heller reveals evidence
similar to that on which Duncan relied to conclude that the
Due Process Clause incorporated the right to a jury in crimi-
nal cases. Heller began with the 1689 English Declaration of
Right (which became the English Bill of Rights), just as Dun-
can did. Compare Heller, 128 S. Ct. at 2798 (noting that the
Declaration of Right included the right to bear arms), with
Duncan, 391 U.S. at 151 (noting that the Declaration of Right
included the right to a jury trial).11 Thus the right to keep and
bear arms shares ancestry with a right already deemed funda-
mental. Cf. Resweber, 329 U.S. at 463 (plurality opinion)
(relying solely on the presence of a prohibition against cruel
and unusual punishments in the English Bill of Rights for the
conclusion that it is incorporated into the Due Process
Clause).

    The parallel continues. Heller noted the emphasis Black-
stone placed on the right, just as Duncan had looked to Black-
stone. Compare Heller, 128 S. Ct. at 2798 (“Blackstone
. . . cited the arms provision of the [English] Bill of Rights as
one of the fundamental rights of Englishmen.” (citation omit-
ted)), with Duncan, 391 U.S. at 151-52 (citing Blackstone).
This is significant because Blackstone “constituted the preem-
inent authority on English law for the founding generation.”
Alden v. Maine, 527 U.S. 706, 715 (1999). His theoretical
  11
    The County contends that, because the English Bill of Rights only
secured the right to bear arms against the Crown, it is not a fundamental
right worthy of incorporation. But the precise contours of the English Bill
of Rights are beside the point. As a clear statement of the “undoubted
rights and liberties” of Englishmen, Bill of Rights, 1689, 1 W. & M., c.
2, § 7 (Eng.), it is a precursor to our own Bill of Rights. Therein lies its
significance.
                          NORDYKE v. KING                          4487
treatment of the right to bear arms provides insight into how
American colonists would have understood it.

   Blackstone gave the right to bear arms pride of place in his
scheme. He divided rights of persons into absolute and rela-
tive rights. See William Blackstone, 1 Commentaries *123-
24. It is “the principal aim of society,” according to Black-
stone, “to protect individuals in the enjoyment of those abso-
lute rights,” id. at *124-25; England alone among nations had
achieved that aim. Blackstone defined these absolute rights as
“personal security, personal liberty, and private property.” Id.
at *141. The English Constitution could only secure the actual
enjoyment of these rights, however, by means of certain “bar-
riers” designed “to protect and maintain [them] inviolate.” Id.
The right to bear arms ranked among these “bulwarks of per-
sonal rights.” Id. Blackstone considered the right “a public
allowance, under due restrictions, of the natural right of resis-
tance and self-preservation, when the sanctions of society and
laws are found insufficient to restrain the violence of oppres-
sion.” Id. at *144; see also Heller, 128 S. Ct. 2798-99 (“[T]he
right secured in 1689 as a result of the [abuses of the Stuart
monarchy] was by the time of the founding understood to be
an individual right protecting against both public and private
violence.”). For readers of Blackstone, therefore, the right to
bear arms closely followed from the absolute rights to per-
sonal security, personal liberty, and personal property.12 It was
a right crucial to safeguarding all other rights.

  The behavior and words of the colonists themselves also
demonstrate the right’s importance. As Heller pointed out, the
American colonists of the 1760s and 1770s strongly objected
  12
     Blackstone’s view of the right to bear arms pervades the writings of
the Revolutionary generation. See, e.g., Samuel Adams, Letter to the Edi-
tors, Boston Gazette, Feb. 27, 1769, reprinted in 1 The Founders’ Consti-
tution 90 (Philip B. Kurland & Ralph Lerner eds., 1987). It also suffused
public discourse at the time of the Fourteenth Amendment’s enactment.
See Amar, supra, at 261-64 (providing examples); infra pp. 4492-94.
4488                    NORDYKE v. KING
to royal infringements on the right to keep and bear arms, just
as they objected to the Crown’s interference with jury trials,
a fact which Duncan highlighted. Compare Heller, 128 S. Ct.
at 2799 (“[T]he Crown began to disarm the inhabitants of the
most rebellious areas[, which] provoked polemical reactions
by Americans invoking their rights as Englishmen to keep
arms.”), with Duncan, 391 U.S. at 152 (“Royal interference
with the jury trial was deeply resented.”). A year before the
infamous Boston Massacre in 1770, one pamphleteer com-
mented on the tensions between suspicious colonists and the
British troops quartered in the city:

    Instances of the licentious and outrageous behavior
    of the military conservators of the peace still multi-
    ply upon us, some of which are of such a nature . . .
    as must serve fully to evince that a late vote of this
    town, calling upon the inhabitants to provide them-
    selves with arms for their defense, was a measure as
    prudent as it was legal: such violences are always to
    be apprehended from military troops, when quar-
    tered in the body of a populous city . . . . It is a natu-
    ral right which the people have reserved to
    themselves, confirmed by the [English] Bill of
    Rights, to keep arms for their own defence; and as
    Mr. Blackstone observes, it is to be made use of
    when the sanctions of society and law are found
    insufficient to restrain the violence of oppression.

A Journal of the Times, Mar. 17, 1769, New York Journal,
Supp. 1, April 13, 1769, quoted in Stephen Halbrook, A Right
to Bear Arms 7 (1989). Thus, the events of the age confirmed
Blackstone’s assessment of the nature of the right.

   Revolutionary agitators and theoreticians further advocated
this Blackstonian view of the right to keep and bear arms.
Two years after the Boston Massacre, Samuel Adams wrote,
in a report of one of the Committees of Correspondence, that
                            NORDYKE v. KING                             4489
       “[a]mong the Natural Rights of the Colonists are
       these[:] First, a right to Life; Secondly, to Liberty;
       thirdly, to Property; together with the Right to sup-
       port and defend them in the best manner they can—
       Those are evident Branches of, rather than deduc-
       tions from, the Duty of Self-Preservation, commonly
       called the first Law of Nature.”

Samuel Adams, The Rights of the Colonists (1772), reprinted
in 5 The Founders’ Constitution, supra, at 394, 395 (emphasis
added). Writing to an American unionist in 1775, Alexander
Hamilton threatened armed resistance to British invasions of
American rights. See Alexander Hamilton, The Farmer
Refuted (1775) reprinted in 1 The Works of Alexander Ham-
ilton 55, 163 (Henry Cabot Lodge ed., 1904) (“If [Great Brit-
ain] is determined to enslave us, it must be by force of arms;
and to attempt this, I again assert, would be nothing less than
the grossest infatuation, madness itself.”); see also id. at 62-
64 (referring to Blackstone’s conception of “absolute rights”).13

   Thus, if the suspension of trial by jury, taxation without
representation, and other offenses constituted the most offen-
sive instances of British tyranny, the ability to call up arms-
bearing citizens was considered the essential means of colo-
nial resistance. Indeed, the attempt by British soldiers to
destroy a cache of American ammunition at Concord, Massa-
chusetts, sparked the battles at Lexington and Concord, which
began the Revolutionary War. For the colonists, the impor-
tance of the right to bear arms “was not merely speculative
theory. It was the lived experience of the[ ] age.” Amar,
  13
    Such rhetoric went beyond what Blackstone himself, a believer in Par-
liamentary supremacy, was prepared to support. See 1 Blackstone, supra,
*157. Colonial advocacy of the right to revolution by arms therefore bore
a closer similarity to the theories of political philosophers like John Locke
than it did to those of Blackstone. It nonetheless is significant for our pur-
poses that the colonists considered the Blackstonian right to be intrinsic
to their defense of all their rights by revolution, regardless of whether
Blackstone himself might have supported the American position.
4490                    NORDYKE v. KING
supra, at 47 (referring to Locke’s conception of the right of
revolution).

   This lived experience informed the colonists when they set
out to form a government. They considered, by the light of
experience as well as of education, that preserving the right
to bear arms was the appropriate way both to resist the evil
of standing armies and to render the evil unnecessary. See
Heller, 128 S. Ct. at 2800-01. Advocating for the new Consti-
tution, Hamilton argued that “if circumstances should at any
time oblige the government to form an army of any magni-
tude[,] that army can never be formidable to the liberties of
the people while there is a large body of citizens . . . who
stand ready to defend their own rights and those of their
fellow-citizens.” The Federalist No. 29, at 153 (Alexander
Hamilton) (Clinton Rossiter ed., 1961). As it was to many of
his fellow citizens, a citizenry possessed of arms and trained
in their use “appear[ed] to [Hamilton] the only substitute that
c[ould] be devised for a standing army, and the best possible
security against it, if it should exist.” Id.

   [11] This brief survey of our history reveals a right indeed
“deeply rooted in this Nation’s history and tradition.” More-
over, whereas the Supreme Court has previously incorporated
rights the colonists fought for, we have here both a right they
fought for and the right that allowed them to fight.

                               ii

    Evidence from the post-Revolutionary years strengthens
this impression. Supreme Court Justice James Wilson, one of
the framers of the Pennsylvania Constitution and the Federal
Constitution, referred, in one of his lectures on the common
law (delivered serially from 1790 to 1791), to the right of self-
defense as “the great natural law of selfpreservation, which
. . . cannot be repealed, or superseded, or suspended by any
human institution. . . . [It is] expressly recognized in the con-
stitution of Pennsylvania.” James Wilson, Lecture on the
                       NORDYKE v. KING                     4491
Right of Individuals to Personal Safety, in 3 The Works of the
Honorable James Wilson 77, 84 (Bird Wilson ed., Phila.,
Lorenzo Press 1804). St. George Tucker, editor of “the most
important early American edition of Blackstone’s Commen-
taries,” Heller, 128 S. Ct. at 2799, extolled the right to bear
arms as the “true palladium of liberty.” St. George Tucker,
View of the Constitution of the United States, in 1 Black-
stone’s Commentaries app. at 300 (St. George Tucker ed.,
Phila., William Birch Young & Abraham Small 1803).
Emphasizing the right’s importance, Tucker cautioned that
“[w]herever standing armies are kept up, and the right of the
people to keep and bear arms is, under any colour or pretext
whatsoever, prohibited, liberty, if not already annihilated, is
on the brink of destruction.” Id. Justice Joseph Story, in his
influential Commentaries on the Constitution, echoed that
sentiment. 3 Joseph Story, Commentaries on the Constitution
of the United States § 1890, at 746 (Boston, Hilliard, Gray &
Col. 1833) (“The right of the citizens to keep and bear arms
has justly been considered, as the palladium of the liberties of
a republic; since it offers a strong moral check against the
usurpation and arbitrary power of rulers . . . .”).

   Furthermore, state constitutions confirm the importance of
the right to keep and bear arms throughout our history. “Four
States adopted analogues to the Federal Second Amendment
in the period between independence and the ratification of the
Bill of Rights[, and b]etween 1789 and 1820, nine states
adopted [such] analogues.” Heller, 128 S. Ct. at 2802-03.
Thus, as of 1820, thirteen of the twenty-three states admitted
to the Union had Second Amendment analogues. We must
take account of this prevalence of state constitutional ana-
logues to the Second Amendment, just as the Supreme Court
noted the ubiquity of state constitutional provisions guaran-
teeing juries in criminal cases when it incorporated that right.
See Duncan, 391 U.S. at 153-54. The statistics are not as
4492                     NORDYKE v. KING
overwhelming as those before the Court in Duncan, but they
are nonetheless compelling.14

   These materials reflect a general consensus, in case law as
well as commentary, on the importance of the right to keep
and bear arms to American republicanism. See, e.g., Heller,
128 S. Ct. 2805-09, 2805-09 (discussing materials). They
show the continued vitality of the right that the Englishmen
of the Glorious Revolution declared, Blackstone lauded, and
the American colonists depended upon.

                                 iii

   Finally, we survey the period immediately following the
Civil War. Although it has not been considered dispositive in
Fourteenth Amendment cases, the understanding of the Fram-
ers of that Amendment logically influences whether a right is
fundamental, in the sense of deeply rooted in our history and
traditions and necessary to an Anglo-American conception of
ordered liberty.

   As Heller recognized, “[i]n the aftermath of the Civil War,
there was an outpouring of discussion of the Second Amend-
ment in Congress and in public discourse, as people debated
whether and how to secure constitutional rights for newly
freed slaves.” 128 S. Ct. at 2809-10; see also Amar, supra, at
192 (noting that “slavery led to state repudiation of virtually
every one of the . . . freedoms [in the Bill of Rights]”). One
major concern in these debates was the disarming of newly
freed blacks in Southern states by statute as well as by vigi-
lantism. See Heller, 128 S. Ct. at 2810. Many former slave
states passed laws to that effect. See, e.g., Act of Nov. 29,
1865, 1865 Miss. Laws 165 (“[N]o freedman, free Negro or
mulatto . . . shall keep or carry fire-arms of any kind, or any
  14
   As of today, forty-four states protect the right to bear arms. See
Eugene Volokh, State Constitutional Rights to Keep and Bear Arms, 11
Tex. Rev. L. & Pol. 191, 205 (2006).
                        NORDYKE v. KING                     4493
ammunition, dirk or bowie knife . . . .”). Brigadier General
Charles H. Howard, in a letter provided to Congress, reported
to the head of the Freedmen’s Bureau that the “militia organi-
zations in the opposite county of South Carolina (Edgefield)
were engaged in disarming the negroes. . . . Now, at Augusta,
. . . I have authentic information that these abuses continue. In
southwestern Georgia, I learned that the militia had done the
same, sometimes pretending to act under orders from United
States authorities.” Report of the Joint Committee on Recon-
struction, H.R. Rep. No. 39-30, pt. 3, at 46 (1st Sess. 1866).

   The Framers of the Fourteenth Amendment sought to end
such oppressions. During the debates surrounding the Freed-
men’s Bureau Act, the Civil Rights Act, and the Fourteenth
Amendment, Senator Pomeroy listed among the “indispens-
able” “safeguards of liberty” someone’s “right to bear arms
for the defense of himself and family and his homestead.”
Cong. Globe, 39th Cong., 1st Sess. 1182 (1866), quoted in
Heller, 128 S. Ct. at 2811. Representative Bingham, a princi-
pal author of the Fourteenth Amendment, argued that it was
necessary to overrule Barron and apply the Bill of Rights to
the states. In his view, Barron was wrongly decided because
the Bill of Rights “secur[ed] to all the citizens in every State
all the privileges and immunities of citizens, and to all the
people all the sacred rights of persons—those rights dear to
freemen and formidable only to tyrants.” Id. at 1090. Repre-
sentative James Wilson, a supporter of the Fourteenth
Amendment, described Blackstone’s scheme of absolute
rights as synonymous with civil rights, in a speech in favor of
the Civil Rights Act of 1866 (a precursor to the Fourteenth
Amendment). Id. at 1115-19. Similarly, Representative Ros-
well Hart listed “the right of the people to keep and bear
arms,” among other rights, as inherent in a “republican gov-
ernment.” Id. at 1629. The reports and testimony contain simi-
lar evidence, confirming that the Framers of the Fourteenth
Amendment considered the right to keep and bear arms a cru-
cial safeguard against white oppression of the freedmen. Ste-
phen P. Hallbrook, Freedmen, the Fourteenth Amendment,
4494                         NORDYKE v. KING
and the Right to Bear Arms, 1866-1876, at 9-38 (1998); see
also Amar, supra, at 261-66.

   We also note that the target of the right to keep and bear
arms shifted in the period leading up to the Civil War. While
the generation of 1789 envisioned the right as a component of
local resistance to centralized tyranny, whether British or fed-
eral, the generation of 1868 envisioned the right as safeguard
to protect individuals from oppressive or indifferent local
governments. See Amar, supra, at 257-66. But though the
source of the threat may have migrated, the antidote remained
the same: the individual right to keep and bear arms, a
recourse for “when the sanctions of society and laws are
found insufficient to restrain the violence of oppression.” 1
Blackstone, supra, at *144.

                                      iv

   The County does little to refute this powerful evidence that
the right to bear arms is deeply rooted in the history and tradi-
tion of the Republic, a right Americans considered fundamen-
tal at the Founding and thereafter. The County instead argues
that the states, in the exercise of their police power, are the
instrumentalities of the right of self-defense at the heart of the
Second Amendment. This argument merely rephrases the col-
lective rights argument the Supreme Court rejected in Heller.
Indeed, one need only consider other constitutional rights to
see the poverty of this contention. State police power also
covers, for instance, some of the conduct the First Amend-
ment protects, but that does not deny individuals the right to
assert First Amendment rights against the states.15
   15
      Another argument to which the County devotes considerable time is
a rather idiosyncratic peroration on political philosophy. The County
argues that the ideas of eighteenth-century social contractarianism—the
general political philosophy of men like Blackstone and Locke—presumed
that individuals sacrificed their perfect liberty in nature to fight to preserve
themselves in order to secure the benefits of the social contract. Though
perhaps true as a summary statement, this argument says nothing about the
extent to which society limits the absolute or natural right of self-defense.
                            NORDYKE v. KING                           4495
   Once the County actually addresses modern incorporation
doctrine, it relies on general assertions that run afoul of
Heller. For example, the County declares that “the English
common law tradition does not recognize an individual’s right
to possess a firearm as a fundamental right.” Heller plainly
contradicts that statement because it says that “[b]y the time
of the founding, the right to have arms had become funda-
mental for English subjects.” 128 S. Ct. at 2798. The County
also claims that Heller “nowhere concludes that an individual
right to possess firearms for personal self-defense is a funda-
mental right.” But that misses the point. If Heller had indeed
held that the right to keep and bear arms was a fundamental
right as we use the term in substantive due process doctrine,
then the issue would be foreclosed. The point is that language
throughout Heller suggests that the right is fundamental by
characterizing it the same way other opinions described enu-
merated rights found to be incorporated.

   Surely, we tread carefully, for “guideposts for responsible
decisionmaking in this uncharted area are scarce and open-
ended.” Glucksberg, 521 U.S. at 720 (internal quotation
marks and citation omitted). But we have before us a right
both “careful[ly] descri[bed],” because listed in the Bill of
Rights and associated with an understanding dating to the
Founders, and, as the foregoing history reveals, “deeply
rooted in this Nation’s history and tradition.” Id. at 721 (inter-
nal quotation marks and citation omitted). Thus, because the
right to keep and bear arms can meet the criteria set by Dun-
can and Glucksberg, we have undertaken the further historical
analysis necessary to confirm what in Heller was only a sugges-
tion.16
  16
     Because, as Heller itself points out, 128 S. Ct. at 2813 n.23, Cruik-
shank and Presser did not discuss selective incorporation through the Due
Process Clause, there is no Supreme Court precedent directly on point that
bars us from heeding Heller’s suggestions. Cf. Rodriguez de Quijas v.
Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989) (“If a precedent of
this Court has direct application in a case, yet appears to rest on reasons
rejected in some other line of decisions, the Court of Appeals should fol-
low the case which directly controls . . . .”). But see Maloney, 554 F.3d at
58-59 (concluding that Presser forecloses application of the Second
Amendment to the states).
4496                        NORDYKE v. KING
                                     d

   [12] We therefore conclude that the right to keep and bear
arms is “deeply rooted in this Nation’s history and tradition.”
Colonial revolutionaries, the Founders, and a host of com-
mentators and lawmakers living during the first one hundred
years of the Republic all insisted on the fundamental nature
of the right. It has long been regarded as the “true palladium
of liberty.” Colonists relied on it to assert and to win their
independence, and the victorious Union sought to prevent a
recalcitrant South from abridging it less than a century later.
The crucial role this deeply rooted right has played in our
birth and history compels us to recognize that it is indeed fun-
damental, that it is necessary to the Anglo-American concep-
tion of ordered liberty that we have inherited.17 We are
therefore persuaded that the Due Process Clause of the Four-
teenth Amendment incorporates the Second Amendment and
applies it against the states and local governments.18

                                    B

  Though we conclude that the Due Process Clause of the
Fourteenth Amendment applies the protections of the Second
Amendment to state and local governments, the question
  17
      By speaking of the two parts of the incorporation inquiry separately—
“deeply rooted in this Nation’s history and tradition” and “necessary to an
Anglo-American regime of ordered liberty”—we do not mean to imply a
distinct two-pronged test. The incorporation cases and the substantive due
process cases both treat these two phrases as aspects of a holistic inquiry.
   18
      The County and its amici point out that, however universal its earlier
support, the right to keep and bear arms has now become controversial.
See generally Sanford Levinson, The Embarrassing Second Amendment,
99 Yale L.J. 637 (1989). But we do not measure the protection the Consti-
tution affords a right by the values of our own times. If contemporary
desuetude sufficed to read rights out of the Constitution, then there would
be little benefit to a written statement of them. Some may disagree with
the decision of the Founders to enshrine a given right in the Constitution.
If so, then the people can amend the document. But such amendments are
not for the courts to ordain.
                            NORDYKE v. KING                           4497
remains whether such application invalidates the specific
Ordinance the Nordykes challenge.

                                     1

   Again, we begin with Heller, which did not announce any
standard of review, though it precluded rational basis review
as an insufficient protection for a specifically enumerated
right.19 See Heller, 128 S. Ct. at 2817 n.27. Rather than insist
on a standard of review at the outset, the Heller Court evalu-
ated the regulation at issue against the kind of conduct the
Second Amendment protected from infringement.

   The Court began its analysis of the District of Columbia’s
law by noting what activity the law covered: “the law totally
bans handgun possession in the home. It also requires that any
lawful firearm in the home be disassembled or bound by a
trigger lock at all times, rendering it inoperable.” Id. at 2817
(emphases added). Next, the Court connected the statute’s
operation to the conduct the Second Amendment protects:
“the inherent right of self-defense has been central to the Sec-
ond Amendment right. The handgun ban amounts to a prohi-
bition of an entire class of ‘arms’ that is overwhelmingly
chosen by American society for that lawful purpose.” Id. It
was thus the statute’s burdens on effective self-defense that
implicated the Second Amendment. More particularly, Heller
noted that the “prohibition extends . . . to the home, where the
need for defense of self, family, and property is most acute.”
Id. For the Court, this meant that, no matter the intensity of
constitutional scrutiny, the District’s law could not survive.
   19
      Fundamental rights usually receive strict scrutiny as a matter of sub-
stantive due process doctrine. See, e.g., Glucksberg, 521 U.S. at 721. But
where the Due Process Clause incorporates one of the rights enumerated
in the Bill of Rights, the standard of review becomes that appropriate to
the specific right. For example, First Amendment rights, whether against
the states or the federal government, trigger the same standards of review.
We find no reason to treat the Second Amendment differently.
4498                      NORDYKE v. KING
   [13] Heller tells us that the Second Amendment’s guaran-
tee revolves around armed self-defense. If laws make such
self-defense impossible in the most crucial place—the home
—by rendering firearms useless, then they violate the Consti-
tution.

                                   2

  [14] But the Ordinance before us is not of that ilk. It does
not directly impede the efficacy of self-defense or limit self-
defense in the home. Rather, it regulates gun possession in
public places that are County property.

   The Nordykes counter that the Ordinance indirectly bur-
dens effective, armed self-defense because it makes it more
difficult to purchase guns. They point to case law on the right
to sexual privacy as an analog. In Carey v. Population Ser-
vices International, 431 U.S. 678 (1977), for instance, the
Supreme Court measured state regulations limiting access to
contraceptives by the same yardstick as they would a total ban
on contraceptives. See id. at 688. Just as the Court held that
“[l]imiting the distribution of nonprescription contraceptives
to licensed pharmacists clearly imposes a significant burden
on the right of the individuals to use contraceptives,” id. at
689, so the Nordykes argue that limiting the availability of
firearms burdens their right to keep and bear arms for the pur-
pose of self-defense.20

  But “not every law which makes a right more difficult to
exercise is, ipso facto, an infringement of that right.” Planned
Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 873 (1992)
  20
    The County responds that the Nordykes’ objection to the Ordinance
has nothing to do with self-defense and everything to do with profit.
According to the County, the Second Amendment does not protect the
right to sell guns profitably and efficiently on County property. This is
beside the point. The emphasis Heller placed on effective armed self-
defense requires an inquiry into whether the Ordinance renders such self-
defense impossible as a practical matter.
                          NORDYKE v. KING                         4499
(joint opinion of O’Connor, Kennedy & Souter, JJ.). Indeed,
“[n]umerous forms of state regulation might have the inciden-
tal effect of increasing the cost or decreasing the availability
of medical care . . . for abortion,” for instance. Id. at 874.
Even though the Supreme Court has recognized a right to an
abortion, it has approved some of those regulations.

   The Court has also held that the government need not fund
abortions, even though women have a substantive due process
right to obtain them. See Harris v. McRae, 448 U.S. 297, 315-
16 (1980). In Harris, the Court drew a crucial distinction
between government interference with activity the Constitu-
tion protects and the government’s decision not to encourage,
to facilitate, or to partake in such activity. “Although the lib-
erty protected by the Due Process Clause affords protection
against unwarranted government interference with freedom of
choice in the context of certain personal decisions,” Harris
declared, “it does not confer an entitlement to such funds as
may be necessary to realize all the advantages of that free-
dom.” Id. at 317-18.21 If we apply these principles here, we
conclude that although the Second Amendment, applied
through the Due Process Clause, protects a right to keep and
bear arms for individual self-defense, it does not contain an
entitlement to bring guns onto government property.

  The County also points to the famous passage in Heller in
which the Court assured that

       nothing in our opinion should be taken to cast doubt
       on longstanding prohibitions on the possession of
       firearms by felons and the mentally ill, or laws for-
       bidding the carrying of firearms in sensitive places
  21
    Similarly, the Supreme Court recently confirmed that governments
have a great deal of leeway in managing their own property. For example,
they can adopt certain messages as their own and decline to adopt others
without infringing the Free Speech Clause of the First Amendment. See
Pleasant Grove City v. Summum, 129 S. Ct. 1125, 1131 (2009).
4500                    NORDYKE v. KING
    such as schools and government buildings, or laws
    imposing conditions and qualifications on the com-
    mercial sale of arms.

Heller, 128 S. Ct. at 2816-17 (emphasis added). The County
argues that its Ordinance merely forbids the carrying of fire-
arms in sensitive places, which includes the Alameda County
fairgrounds and other County property.

   The Nordykes object that the County has provided no way
to determine what constitutes a “sensitive place.” But neither
did Heller; Second Amendment law remains in its infancy.
The Court listed schools and government buildings as exam-
ples, presumably because possessing firearms in such places
risks harm to great numbers of defenseless people (e.g., chil-
dren). Along the same lines, we notice that government build-
ings and schools are important to government functioning.

   The Nordykes argue that the Ordinance is overbroad
because it covers more than such sensitive places. They list
the areas covered: “open space venues, such as County-owned
parks, recreational areas, historic sites, parking lots of public
buildings . . . and the County fairgrounds.” The only one of
these that seems odd as a “sensitive place” is parking lots. The
rest are gathering places where high numbers of people might
congregate. That is presumably why they are called “open
space venues.” Indeed, the fairgrounds itself hosts numerous
public and private events throughout the year, which a large
number of people presumably attend; again, the Nordykes’
gun shows routinely attracted about 4,000 people. Although
Heller does not provide much guidance, the open, public
spaces the County’s Ordinance covers fit comfortably within
the same category as schools and government buildings.

  [15] To summarize: the Ordinance does not meaningfully
impede the ability of individuals to defend themselves in their
homes with usable firearms, the core of the right as Heller
analyzed it. The Ordinance falls on the lawful side of the divi-
                        NORDYKE v. KING                      4501
sion, familiar from other areas of substantive due process doc-
trine, between unconstitutional interference with individual
rights and permissible government nonfacilitation of their
exercise. Finally, prohibiting firearm possession on municipal
property fits within the exception from the Second Amend-
ment for “sensitive places” that Heller recognized. These con-
siderations compel us to conclude that the Second
Amendment does not invalidate the specific Ordinance before
us. Therefore, the district court did not abuse its discretion in
denying the Nordykes leave to amend their complaint to add
a Second Amendment claim that would have been futile.

                               III

  The Nordykes also appeal from the district court’s grant of
summary judgment on their claim under the First Amend-
ment.

   We have already laid out the template for analyzing the
First Amendment claim, albeit in the context of a facial chal-
lenge:

    In evaluating [the Nordykes’] claim, we must ask
    whether “[a]n intent to convey a particularized mes-
    sage [is] present, and [whether] the likelihood [is]
    great that the message would be understood by those
    who viewed it.” Spence v. Washington, 418 U.S.
    405, 410-11 (1974). If the possession of firearms is
    expressive conduct, the question becomes whether
    the County’s “regulation is related to the suppression
    of free expression.” Texas v. Johnson, 491 U.S. 397,
    403 (1989). If so, strict scrutiny applies. If not, we
    must apply the less stringent standard announced in
    United States v. O’Brien, 391 U.S. 367, 377 (1968).

Nordyke III, 319 F.3d at 1189 (alterations in original).
Because the County “does not contest that gun possession in
the context of a gun show may involve certain elements of
4502                    NORDYKE v. KING
protected speech,” we assume, without deciding, that the Nor-
dykes’ possession of guns amounts to speech under the
Spence test.

                                A

                                1

  Next, the question is whether to apply strict scrutiny to the
Ordinance under Johnson or “the less stringent standard” of
O’Brien.

    [16] The level of scrutiny depends on whether the Ordi-
nance is “unrelated to the suppression of free expression,”
Johnson, 491 U.S. at 407 (internal quotation marks and cita-
tion omitted), which in turn hinges on the aim of the law. The
government may not “proscribe particular conduct because it
has expressive elements. . . . A law directed at the communi-
cative nature of conduct must, like a law directed at speech
itself, be justified by the substantial showing of need that the
First Amendment requires.” Id. at 406 (internal quotation
marks and citation omitted). In other words, courts determine
the aim of a law by evaluating “the governmental interest at
stake.” Id. at 406-07. If a law hits speech because it aimed at
it, then a court must apply strict scrutiny; but if it hits speech
without having aimed at it, then a court must apply the
O’Brien intermediate scrutiny standard.

                                2

   [17] The Nordykes argue that the County adopted the Ordi-
nance in order to silence members of the so-called “gun cul-
ture” from expressing their political and social views about
firearms and the Second Amendment. However, the language
of the statute suggests that gun violence, not gun culture,
motivated its passage. Section 9.12.120(a) recites several sta-
tistics about gunshot deaths and injuries in Alameda County
and then concludes that “[p]rohibiting the possession of fire-
                       NORDYKE v. KING                        4503
arms on County property will promote the public health and
safety by contributing to the reduction of gunshot fatalities
and injuries in the County.” Id.

   Nevertheless, the Nordykes point to alternative evidence of
the statute’s purpose: the comments of Supervisor King and
the section 9.12.120(f)(4) exception for authorized firearm
use at certain artistic events.

   As we have quoted them above, supra pp. 4471-72, King’s
private and public remarks could be read to suggest that she
harbored a motive to exclude people of a certain view from
the fairgrounds. But the feelings of one County official do not
necessarily bear any relation to the aims and interests of the
County. Indeed, the Supreme Court has admonished litigants
against attributing the motivations of legislators to legisla-
tures:

    What motivates one legislator to make a speech
    about a statute is not necessarily what motivates
    scores of others to enact it, and the stakes are suffi-
    ciently high for us to eschew guesswork. We decline
    to void essentially on the ground that it is unwise
    legislation . . . which could be reenacted in its exact
    form if the same or another legislator made a ‘wiser’
    speech about it.

O’Brien, 391 U.S. at 384 (emphasis added).

   In Johnson, too, the Court determined whether the law at
issue was related to the suppression of speech without psy-
choanalyzing its authors. The opinion never even mentioned
legislative history or the stated motives of any legislator.
Instead, it analyzed the statute in terms of the interests the
State declared, not the personal likes or dislikes of the law’s
backers. Other First Amendment cases are of a piece. See,
e.g., City of Renton v. Playtime Theatres, Inc., 475 U.S. 41,
48 (1986) (“The ordinance by its terms is designed to prevent
4504                    NORDYKE v. KING
crime, protect the city’s retail trade, maintain property values,
and generally protect and preserve the quality of the city’s
neighborhoods, commercial districts, and the quality of urban
life, not to suppress the expression of unpopular views.”
(emphasis added) (internal quotation marks and alterations
omitted)); Boos v. Barry, 485 U.S. 312, 320-21 (1988) (opin-
ion of O’Connor, J.).

  This approach is particularly appropriate here, because the
County has offered a perfectly plausible purpose for the Ordi-
nance: the reduction of gun violence on County property. The
Ordinance itself proclaims that purpose; even Supervisor
King expressed it during her press conference.

   Undeterred, the Nordykes also argue that the statute’s
exception for certain artistic productions or events indicates
its constitutionally suspect relation to the suppression of
speech. They cry foul because the Ordinance effectively bans
gun shows at the fairgrounds by regulating gun possession
there so strictly, while it goes out of its way to accommodate
the Scottish Games. But most statutes have exceptions; they
only suggest unconstitutional favoritism if what they allow
generates the same problems as what they permit. See, e.g.,
Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 510-12
(1981) (plurality opinion). The Scottish Games reenact old
battles; the Nordykes sponsor heavily attended gun shows. It
is not difficult to see how 4,000 shoppers trading in modern
firearms pose more danger than a crowd of history buffs in
traditional garb playing with blank ammunition. In any event,
only if the Scottish Games ensure that “authorized partici-
pants” possess the firearms or that the firearms are secure can
they get the benefit of the exception. If the Nordykes could
meet one of those criteria, they could get the benefit of the
exception as well.

   [18] We reject the Nordykes’ invitation to apply strict scru-
tiny because we conclude that the Ordinance is “unrelated to
the suppression of free expression.” Johnson, 491 U.S. at 407
                          NORDYKE v. KING                          4505
(internal quotation marks and citation omitted). Instead,
O’Brien’s heightened scrutiny standard applies.

                                   B

   “[W]hen ‘speech’ and ‘nonspeech’ elements are combined
in the same course of conduct, a sufficiently important gov-
ernmental interest in regulating the nonspeech element can
justify incidental limitations on First Amendment freedoms.”
O’Brien, 391 U.S. at 376. More specifically, “a government
regulation is sufficiently justified if it is within the constitu-
tional power of the Government; if it furthers an important or
substantial governmental interest; if the governmental interest
is unrelated to the suppression of free expression; and if the
incidental restriction on alleged First Amendment freedoms is
no greater than is essential to the furtherance of that interest.”
Id. at 377.

   The first prong has more relevance to the federal govern-
ment, for it exercises only enumerated powers. The reverse,
of course, is the case with state and local governments. Unless
the Constitution specifically removes a power from the states,
they have the authority to use it.22 U.S. Const. amend. X (“The
powers not delegated to the United States by the Constitution,
nor prohibited by it to the States, are reserved to the States
respectively, or to the people.”); see also Cruikshank, 92 U.S.
at 551 (“The government of the United States is one of dele-
gated powers alone. Its authority is defined and limited by the
Constitution. All powers not granted to it by that instrument
are reserved to the States or the people.”). We pass over the
first prong because the Nordykes make no argument that
municipalities lack the power to regulate firearms possession
on their own property.
  22
    A power of the State to do something, of course, is separate from the
rights of individuals, which may preclude states from doing things they
have the power to do.
4506                    NORDYKE v. KING
   [19] The second prong requires us to evaluate whether the
Ordinance furthers the County’s interest in promoting safety
and discouraging violence. The Nordykes argue that, given
their as-applied, as opposed to a facial, challenge, the Ordi-
nance is unconstitutional because the County cannot show
that any violence ever occurred at their gun shows. But courts
analyze the constitutionality of statutes as applied to a litigant
in the abstract, regardless of whether or not he has himself
actually created the problem that motivates the law he chal-
lenges. See, e.g., Clark v. Cmty. for Creative Non-Violence,
468 U.S. 288, 296-97 (1984) (“[T]he validity of this regula-
tion need not be judged solely by reference to the demonstra-
tion at hand.”); One World One Family Now v. City & County
of Honolulu, 76 F.3d 1009, 1013 n.6 (9th Cir. 1996) (noting,
in the context of an as-applied challenge, that the government
need not “offer any concrete evidence demonstrating that [the
plaintiff’s activities] actually” caused the harm the govern-
ment sought to prevent). The County could reasonably believe
that guns are as dangerous at the Nordykes’ gun shows as
they are at other events on County property.

   [20] The third prong of the O’Brien test simply repeats the
threshold inquiry of whether the statute is unrelated to the
suppression of free expression, which we addressed above.
We therefore move on to the final, fourth prong: that the
restriction be no greater than necessary. The Nordykes argue
that there are other, less restrictive ways the County could
reduce gun violence, such as by using metal detectors. But
how would metal detectors prevent gun violence on County
property unless County officials could confiscate the guns that
those devices discovered? And County officials could not
confiscate the weapons or turn away armed visitors unless it
were illegal to bring firearms on County property. The County
thought it dangerous for people to wander around its property
armed. To ban or strictly to regulate gun possession on
County land is the only straightforward response to such a
danger.
                         NORDYKE v. KING                       4507
   [21] We conclude that the Ordinance passes the O’Brien
test as applied to the Nordykes’ gun shows. The district court
properly granted summary judgment to the County on this
claim.

                                 IV

   The Nordykes’ final claim alleges a violation of the Equal
Protection Clause. It revolves around their suspicion that the
exception in the Ordinance for certain artistic events, Ala-
meda Code § 9.12.120(f)(4), was designed to favor groups
like the Scottish Games over gun show participants, a favorit-
ism resting on the County’s disdain for the “gun culture.”

   The first part of equal protection analysis is to determine
whether the government has classified people. See Christy v.
Hodel, 857 F.2d 1324, 1331 (9th Cir. 1988). “Once the plain-
tiff establishes governmental classification, it is necessary to
identify a ‘similarly situated’ class against which the plain-
tiff’s class can be compared. The goal of identifying a simi-
larly situated class . . . is to isolate the factor allegedly subject
to impermissible discrimination. The similarly situated group
is the control group.” Freeman v. City of Santa Ana, 68 F.3d
1180, 1187 (9th Cir. 1995) (internal quotation marks and cita-
tions omitted).

   Section 9.12.120(f)(4) exempts from the Ordinance’s reach
“[t]he possession of a firearm by an authorized participant in
a motion picture, television, video, dance, or theatrical pro-
duction or event,” as long as the participant secures the gun
when he is not actually using it. Alameda Code
§ 9.12.120(f)(4). In other words, the statute distinguishes
between those who are authorized participants in the specified
productions or events and those who are not. Though this
might amount to a classification, the Nordykes cannot point
to a similarly situated “control group.” The Scottish Games,
with their historical reenactments, are a very different kettle
of fish from the Nordykes and their gun shows. Crucially, the
4508                   NORDYKE v. KING
Nordykes have not argued that they could meet the excep-
tion’s requirement that firearms be secured whenever an
authorized participant is not actually using them. No wonder.
They have admitted that the very nature of gun shows, in
which vendors show weapons to prospective buyers and
admirers, makes it impossible.

   [22] We conclude that the Nordykes are not situated simi-
larly to the Scottish Games in that they cannot meet the safety
requirements of the exception. The district court was therefore
correct to award the County summary judgment on this claim
as well.

                              V

   For the foregoing reasons, we AFFIRM the district court’s
grant of summary judgment to the County on the Nordykes’
First Amendment and equal protection claims and, although
we conclude that the Second Amendment is indeed incorpo-
rated against the states, we AFFIRM the district court’s
refusal to grant the Nordykes leave to amend their complaint
to add a Second Amendment claim in this case.

  AFFIRMED.



GOULD, Circuit Judge, concurring:

   I concur in Judge O’Scannlain’s opinion but write to elabo-
rate my view of the policies underlying the selective incorpo-
ration decision. First, as Judge O’Scannlain has aptly
explained, the rights secured by the Second Amendment are
“deeply rooted in this Nation’s history and tradition,” and
“necessary to the Anglo-American regime of ordered liberty.”
The salient policies underlying the protection of the right to
bear arms are of inestimable importance. The right to bear
arms is a bulwark against external invasion. We should not be
                           NORDYKE v. KING                          4509
overconfident that oceans on our east and west coasts alone
can preserve security. We recently saw in the case of the ter-
rorist attack on Mumbai that terrorists may enter a country
covertly by ocean routes, landing in small craft and then
assembling to wreak havoc. That we have a lawfully armed
populace adds a measure of security for all of us and makes
it less likely that a band of terrorists could make headway in
an attack on any community before more professional forces
arrived.1 Second, the right to bear arms is a protection against
the possibility that even our own government could degener-
ate into tyranny, and though this may seem unlikely, this pos-
sibility should be guarded against with individual diligence.
Third, while the Second Amendment thus stands as a protec-
tion against both external threat and internal tyranny, the rec-
ognition of the individual’s right in the Second Amendment,
and its incorporation by the Due Process Clause against the
states, is not inconsistent with the reasonable regulation of
weaponry. All weapons are not “arms” within the meaning of
the Second Amendment, so, for example, no individual could
sensibly argue that the Second Amendment gives them a right
to have nuclear weapons or chemical weapons in their home
for self-defense. Also, important governmental interests will
justify reasonable regulation of rifles and handguns, and the
problem for our courts will be to define, in the context of par-
ticular regulation by the states and municipalities, what is rea-
  1
   English history as summarized by Winston Churchill shows constant
recourse to militia to withstand invading forces that arrived not rarely
from England’s neighboring lands. See generally 2 Winston S. Churchill,
History of the English Speaking Peoples: The New World (Dodd, Mead,
& Co. 1966); 3 Winston S. Churchill, History of the English Speaking
Peoples: The Age of Revolution (Dodd, Mead, & Co. 1967). Also, during
World War II, when England feared for its survival and anticipated the
possibility of a Nazi invasion, its homeland security policy took into
account that its Home Guard might slow or retard an offensive, which
could come at any point on the coastline, until trained military forces
could be brought to bear to repel an invader—because “England was to be
defended by its people, not destroyed.” See generally 1 Winston Churchill,
Their Finest Hour 161-76, esp. 174-76 (Houghton Mifflin Co. 1949).
4510               NORDYKE v. KING
sonable and permissible and what is unreasonable and
offensive to the Second Amendment.